UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6295


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RICKY LEE PIERCE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:05-cr-00002-H-1)


Submitted:    October 27, 2009              Decided:   November 16, 2009


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Lee Pierce, Appellant Pro Se. Anne Margaret Hayes, Rudolf
A. Renfer, Jr., Assistant United States Attorneys, Robert Jack
Higdon, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ricky Lee Pierce appeals the district court’s order

denying his motion to reduce his sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2006).          We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.           United States v. Pierce, No. 4:05-cr-

00002-H-1      (E.D.N.C.      Feb.   9,    2009).       Pierce’s     motions       for

appointment     of     counsel   and      to    hold   his   informal      brief    in

abeyance are denied.          We dispense with oral argument because the

facts   and    legal    contentions       are   adequately     presented     in    the

materials     before    the    court      and   argument     would   not    aid    the

decisional process.

                                                                            AFFIRMED




                                           2